DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 1
image acquiring section, wherein “section” is the nonce term, “that acquires image information by taking an image of a face of a living body” is the functional language, and the term is not modified by any structure.
blood flow analyzing section, wherein “section” is the nonce term, “that corrects and outputs skin area mark information” is the functional language, and the term is not modified by structure.  
local pulse wave detecting section, wherein “section” is the nonce term, “that obtains pulse information of the skin area” and the term is not modified by any structure.
Claim 2
plurality of filter sections, wherein “sections” is the nonce term, “that generate a convolution product” and the term is not modified by structure.  

Claim 3
face detecting section, wherein “section” is the nonce term, “that outputs face area mark information” and the term is not modified by structure.
Claim 6
pulse wave velocity calculating section, wherein “section” is the nonce term, “that calculates pulse wave velocity from phase difference of pulse information of the plural skin areas” and the term is not modified by structure.  The pulse wave velocity calculating section coupled to the local pulse wave detecting sections does not amount to structure.
blood pressure estimating section, wherein “section” is the nonce term, “that estimates blood pressure” and the term is not modified by structure.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Upon reviewing the specification, the claim elements correspond to the following features:
Claim 1
image acquiring section: element 20, Fig. 1 of which the disclosure implied to be software or hardware.  The implied corresponding hardware structure disclosed is a special integrated circuit (Para 0035 of the PGPUB).  However, there is no corresponding software algorithm; merely a program executed by a generic processor (Para 0035 of the PGPUB)
blood flow analyzing section: element 30, Fig. 1 of which the disclosure implied to be software or hardware.  The implied corresponding hardware structure disclosed is a special integrated circuit (Para 0035 of the PGPUB).  However, there is no corresponding software algorithm; merely a program executed by a generic processor (Para 0035 of the PGPUB)
local pulse wave detecting section: elements 50a-c, Fig. 1 of which the disclosure implied to be software or hardware.  The implied corresponding hardware structure disclosed is a special integrated circuit (Para 0035 of the PGPUB).  However, there is no corresponding software algorithm; merely a program executed by a generic processor (Para 0035 of the PGPUB)
Claim 2
plurality of filter sections; element 43 & 45, Fig 6 of which the disclosure implied to be software or hardware.  The implied corresponding hardware structure disclosed is a special integrated circuit (Para 0035 of the PGPUB).  However, there is no corresponding software algorithm; merely a program executed by a generic processor (Para 0035 of the PGPUB)  
Claim 3
face detecting section: element 39, Fig. 5 of which the disclosure implied to be software or hardware.  The implied corresponding hardware structure disclosed is a special integrated circuit (Para 0035 of the PGPUB).  However, there is no corresponding software algorithm; merely a program executed by a generic processor (Para 0035 of the PGPUB)
Claim 6
pulse wave velocity calculating section; element 60, Fig. 1 of which the disclosure implied to be software or hardware.  The implied corresponding hardware structure disclosed is a special integrated circuit (Para 0035 of the PGPUB).  However, there is no corresponding software algorithm; merely a program executed by a generic processor (Para 0035 of the PGPUB)
blood pressure estimating section; element 62, Fig 1 of which the disclosure implied to be software or hardware.  The implied corresponding hardware structure disclosed is a special integrated circuit (Para 0035 of the PGPUB).  However, there is no corresponding software algorithm; merely a program executed by a generic processor (Para 0035 of the PGPUB)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Claim Analysis under Category of Mathematical Concepts
Independent Claim 1 is generally directed to a device for biological information detection.   The device comprises sections that performs computation steps such as acquiring, analyzing, outputting and obtaining.  The computation steps are performed with a processor (Para 0035 of the PGPUB).  Dependent claims are directed to filtering (Claim 2) and a reconstructing (Claim 5).  More specifically, given the guidance of the specification, the claims are directed to a computer implemented method that can be summarized as calculating and correcting blood pulse information of the skin (Claim 1).
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method stored on a non-transitory medium and/or implemented with a computer system.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of calculating and correcting blood pulse information of the skin.   The step of calculating and correcting are instructional steps.  In view of the guidance of the specification, the claim requires a computer system to obtain the pulse information of the skin.  The judicial exception is a set of instructions for acquiring, analyzing, outputting and obtaining data and appears to fall into the category of Mathematical Concepts, here the claims set forth and rely on mathematical relationships and mathematical formulas or equations (as noted in the specification the equation represents thin plate splines algorithm and other algorithms).  
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element and the result of the analysis is simply calculating and correcting blood pulse information of the skin.  The judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  
For step 2B of the 101 analysis, the independent claim can be interpreted to encompass additional element of outputting the skin area mark information, but are found to be the steps of processing data.  As such, the claim does not provide for any additional element to consider under step 2B since is simply requires processing data.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, the steps are recited at a high and general level, the steps of calculating and correcting blood pulse information of the skin to be abstract steps.
With respect to dependent claims 2-7, these claims provide for defining and generating and are considered additional elements.  However, it appears not be a practical application and broadly encompasses the instructions of acquiring, analyzing, outputting and obtaining of data.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to data processing.  While the instruction are implemented on a computer, together the steps do not appear to result in significantly more than a means to process data.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 2-7 do not recite something significantly different than a judicial exception.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of data processing, and do not add additional elements which result in significantly more to the claimed method for the analysis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 4
Claim 4 recites, “fixed skin area color”.  A review of the Specification as originally filed mentions “fixed skin color” and “fixed skin area color” in Para 0096 & 0134, respectively.  However, it is not understood what “fixed skin color” or “fixed skin area color”.  As best understood by the Examiner, it appears the “fixed skin area color” is just the corrected color.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki (U.S. Patent Application 2016/0228011 A1) and further in view of Gottemukkula et al. (U.S. Patent Application 2017/0076145 A1).
Claim 1:  Tsubaki teaches –   
A biological information detection device [Bio-Information Acquiring Device] (Figure 9, Element 4) comprising: 
an image acquiring section [Image Acquisition Unit] (Figure 9, Element 12) that acquires image information by taking an image [Imaging Section] (Figure 9, Element 11) of a face of a living body [images the face of the person] (Para 0036 & 0162);
a blood flow analyzing section (Figure 9, Element 40) that corrects the image information [Correction Value Calculation Unit] (Figure 9, Element 49), outputs hue information [converts a color space of the face region 131…into a color space of HSV (hue, saturation, and value)] (Para 0054 and Figure 9, Element 13) in the corrected image information as blood flow information [correction value calculation unit 49 sends the correction value corresponding to each frame image to the pulse wave calculation unit 44] (Para 0177-0178 & 0264), and outputs skin area mark information indicating a position of a given skin area in the face [performs a face detection process on the frame image] (Figure 3, Element 154 & 155 and Para 0053 & 0056); and
a local pulse wave detecting section (Figure 9, Element 13 & 44) that obtains, from the blood flow information in the skin area corresponding to the skin area mark information, pulse information of the skin area [pulse wave velocity calculation unit] (Figure 9, Element 17)
Tsubaki fails to teach Retinex.  However, Gottemukkula teaches Retinex theory for color constancy (Para 0061) in order to enhance the image (Para 0061).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsubaki to include the Retinex theory for color constancy in order to enhance the image (Para 0061).
Claim 2/1:  Tsubaki teaches –   
wherein the blood flow analyzing section (Figure 9, Element 40) corrects the image information using the image information [Correction Value Calculation Unit] (Figure 9, Element 49).
Tsubaki teaches a low-pass filter.  Tsubaki fails to teaches a plurality of filter sections and Gaussian distributions.  However, Gottemukkula teaches – 
output of a plurality of filter sections [Gabor filtering] (Para 0037) [Godd, Geven] that generate a convolution product [convolution operator] of Gaussian distributions [2D Gaussian envelope Godd, Geven] with different scales [scale…of Gabor kernel…: x′=x cos(Ø)+y sin(Ø) y′=−x sin(Ø)+y cos(Ø)] and the image information [form an output image] (Para 0061-0066) in order to enhance the image (Para 0061)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsubaki to include the filters and Gaussian distributions in order to enhance the image (Para 0061).
Claim 3/2/1:  Tsubaki teaches –     
wherein the blood flow analyzing section (Figure 9, Element 40) includes a face detecting section that outputs face area mark information indicating a position of a face area in the image information [performs a face detection process on the frame image] (Figure 3, Element 154 & 155 and Para 0053 & 0056), and
wherein the filter sections perform filtering of an area indicated by the face area mark information in the image information [The pulse wave calculation unit 14 calculates an average value of G values of respective pixels inside each measurement region…in each frame image…The pulse wave calculation unit 14 performs a smoothing process using a low-pass filter] (Para 0070-0071)
Tsubaki fails to teaches a plurality of filter sections.  However, Gottemukkula teaches –
the filter sections [Gabor filtering] (Para 0037) [Godd, Geven] (Para 0061-0066) in order to enhance the image (Para 0061)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsubaki to include the filters in order to enhance the image (Para 0061).
Claim 4/1:  Tsubaki teaches –  
wherein the corrected image information is reconstructed with fixed skin area color [correction value calculation unit 49 sends the correction value corresponding to each frame image to the pulse wave calculation unit 44] (Para 0177-0178 & 0264).
Claim 5/1:  Tsubaki teaches –  
wherein the corrected image information is reconstructed with color of a face area indicated by face area mark information in the image information [performs a face detection process on the frame image] (Figure 3, Element 154 & 155 and Para 0053, 0056, 0177-0178 & 0264).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki (U.S. Patent Application 2016/0228011 A1) and Gottemukkula et al. (U.S. Patent Application 2017/0076145 A1) and further in view of Yoshizawa et al. (U.S. Patent Application 2018/0042486 A1).
Claim 6/1:  Tsubaki teaches –   
comprising:
the local pulse wave detecting section being provided in plurality (Figure 9, Element 13 & 44) [measurement region setting unit 13 may set N (where N is an integer of 2 or greater) measurement regions] (Para 0064), and
Examiner’s Note:  Since the local pulse wave detecting section is disclosed as a software program, the Examiner contends that the prior art’s teaching of analyzing the two or more measurement regions reads on the claimed limitation of a plurality.
the device further comprising:
a pulse wave velocity calculating section [pulse wave velocity calculation unit] (Figure 9, Element 17) that calculates pulse wave velocity from phase difference [difference calculation unit] (Figure 9, Element 15) of pulse information of the plural skin areas as calculated by the plural local pulse wave detecting sections (Para 0098); and
Tsubaki teaches, in the background, that a pulse wave is a pressure change of blood vessels, which is expressed as a waveform (referred to as a “pressure pulse wave”).  Gottemukkula fails to teach blood pressure.  However, Tsubaki teaches outputting the pulse wave velocity and thus does not specifically teach a blood pressure estimating section.  However, Yoshizawa teaches – 
a blood pressure estimating section that estimates blood pressure according to the pulse wave velocity (Abstract) in order to be used for health management (Para 0007)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsubaki and Gottemukkula to include the blood pressure estimation section in order to be used for health management (Para 0007)
Claim 7/6/1:  Tsubaki teaches –    
wherein the blood flow analyzing section analyzes (Figure 9, Element 40) image data of at least three skin areas including a first skin area lying on a centerline of the face and a pair of second skin areas lying symmetrically with respect to the centerline with a blood flow path nearer to a heart than the first skin area [not only upper and lower portions of the face, but also other portions such as left and right portions of the face may be set as measurement regions], to obtain blood flow information (Figure 9, Element 13 & 44 and Figure 3, Element 154 & 155) [measurement region setting unit 13 may set N (where N is an integer of 2 or greater) measurement regions] (Para 0064), and
wherein the pulse wave velocity calculating section [pulse wave velocity calculation unit] (Figure 9, Element 17) calculates pulse wave velocity from phase difference [difference calculation unit] (Figure 9, Element 15)  between pulse information of the first skin area and pulse information of one of the second skin areas (Para 0098).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zee et al. (U.S. Patent Application 2012/0257164 A1) – Zee teaches methods and devices for diagnosing and/or predicting the presence, progression and/or treatment effect of a disease characterized by retinal pathological changes in a subject.
Hsiao et al. (U.S. Patent Application 2022/0133171 A1) – Hsiao teaches a disease diagnosing method involving obtaining continuous images of a body skin, and generating a time domain signal according to an average pixel value of a region of interest in each frame of the continuous images. The time signal is transformed to a frequency domain signal, and the time and frequency signals are combined to a time frequency signal. The features of a high dimensional space of the frequency signal is retrieved to obtain a set of other features of another space according to the former features. The latter features are classified as one of categories of a disease corresponding to the region.
Jones et al. (U.S. Patent Application 2018/0068171 A1) – Jones teaches a pulse wave detection device color converts a frame image of a moving image from RBG to HSV components, and identifies a skin section using the skin color of a user prepared in advance with an H component. The device then obtains a chronological change in the pulse wave signal Qm and outputs the change as a pulse wave. Accordingly, it is possible to exclude disturbance factors from the pulse wave detection target, and successfully detect a pulse wave. The identification of the skin section is performed using the H component to identify candidate pixels, and using the S component to narrow down the candidate pixels to the target, so high-precision identification of the skin section is possible.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Helene Bor/Examiner, Art Unit 3793    
                                                                                                                                                                                                    /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793